DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	The amendment filed 05/07/2021 has been entered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 5-7, 9, 11-12, 15-17, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,125,686. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 2 and 12 of the Application are merely broader than independent claim 1 of U.S. Patent No. 9,125,686. It is clear that 
	The difference lies in the fact that the claims of U.S. Patent No. 9,125,686 include more elements and are thus much more specific. Thus the invention of claim 1 of U.S. Patent No. 9,125,686 is in effect a "species" of the "generic" invention of the claims 2 and 12 of the Application. It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 2 and 12 of the Application are anticipated by claim 1 of U.S. Patent No. 9,125,686, it is not patentably distinct from the claim 1 of U.S. Patent No. 9,125,686.
Claim 1 of U.S. Patent No. 9,125,686 recites a tube, suction module, openings, shield and seal and while instant claims 2 and 12 recite a tube, holes, and a shield. Thus, claim 1 of U.S. Patent No. 9,125,686 is more specific than instant claims 2 and 12 and the species, claim 1 of U.S. Patent No. 9,125,686 anticipates the genus, instant claims 2 and 12. 
The shield at least partially encapsulating the at least one hole of instant claims 5 and 15 is recited in claim 1 of U.S. Patent No. 9,125,686. 
The loop of instant claims 6 and 16 is recited in claim 1 of U.S. Patent No. 9,125,686. 
The at least one hole on an interior surface of the loop of instant claims 7 and 17 is recited in claim 1 of U.S. Patent No. 9,125,686. 
The pump configured to act as a vacuum source of instant claims 9 and 19 is recited in claim 1 of U.S. Patent No. 9,125,686. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the 
Claims 2-9, 11-19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lonky (US Pat. No.: 6,641,575 B1) in view of Sutton (US Pat. No.: US 5,472,435).
	Regarding claim 2, Lonky discloses (fig. 3) an anti-hemorrhaging device (20, device can be used to arrest bleeding, col. 3, ln. 1-5) comprising:
	A tubular distal section (distal section of hose 34) configured to be placed within a uterus (distal end is placed within an organ, col. 3, ln. 43-49, and is sized for a uterus, col. 8, ln. 14-23), the tubular distal section comprising a distal inner channel and an outer tubular wall (see fig. 3, tubular distal section is a hose); 
	A proximal section (proximal section of hose 34) having a proximal inner channel fluidically connected to the distal inner channel (see fig. 3), the proximal section configured to attach to a source of vacuum (col. 4, ln. 15-17), wherein activation of the vacuum source is configured to pull vacuum through the proximal and distal inner channels and the at least one hole (col. 4, ln. 13-17);
	A shield (cup 22) coupled to and extending at least partially along the tubular distal section (see fig. 3), the shield diverging radially outward from the tubular distal 
While Lonky does not disclose that activation of the vacuum source is to collapse the uterus, this limitation of claim 1 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device disclosed by Lonky is capable of collapsing the uterus and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
	Further, while Lonky does not disclose that the shield is configured to prevent tissue from occluding the at least one hole when vacuum is applied, this limitation of claim 1 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device disclosed by Lonky is capable of preventing tissue from occluding the at least one hole when vacuum is applied and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
	Lonky fails to disclose at least one hole extending form the distal inner channel through the outer tubular wall. 
Sutton teaches (fig. 2) an analogous device (drainage catheter 206) comprising a at least one hole (holes 246, 248, 250, 252) extending form the inner channel to the outer tubular wall (see fig. 2, col. 5, ln. 11-16).
Sutton is analogous as it pertains to drainage catheters and the claimed invention similarly uses suction. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lonky such that it comprises at least one hole extending from the inner channel to the outer 
	Regarding claim 3 Lonky further discloses that the shield is flexible (col. 4, ln. 2-7). 
	Regarding claim 4, Lonky further discloses that the shield is rigid (cup can be stainless steel, col. 4, ln. 4-7). 
Regarding claim 5, Lonky further discloses that the shield at least partially encapsulates the hole (see fig. 3). 
Regarding claim 6, Lonky fails to disclose that the distal section forms a loop. 
Sutton teaches (fig. 2) an analogous device (drainage catheter) wherein the tubular distal section (drainage end 244) forms a loop (col. 5, ln. 12-16). 
Sutton is analogous as it pertains to drainage catheters and the claimed invention similarly uses suction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal section of Lonky such that it forms a loop as taught by Sutton. Doing so can prevent the device from migrating by making it harder to remove, thereby contributing to the maintenance of a more reliable drainage opening within the body (col. 5, ln. 16-21). 
Regarding claim 7, Lonky in view of Sutton fail to teach wherein the at least one hole is on an interior surface of the loop. 
Sutton further teaches (fig. 2) at least one hole (holes 246, 248, 250, 252) is on an interior surface of the loop (see fig. 2, col. 5, ln. 11-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lonky in view of Sutton such the at least one hole is on an interior surface of the loop. Doing so would allow for drainage (Sutton, 
Regarding claim 8, Lonky further discloses that the tubular distal section is flexible (col. 4, ln. 17-19), the flexible tubular distal section configured to reversibly deform for delivery to the uterus (flexible tubular distal section can be a flexible rubber, col. 4, ln., 17-19, and would thus reversibly deform for delivery to the uterus. . 
	Regarding claim 9, Lonky further discloses a pump configured to act as the vacuum source (col. 1, ln. 65 -67).  
	Regarding claim 11, Lonky further discloses a seal (clamp 72) positioned between the tubular distal section and the proximal section (see fig. 3), the seal configured to expand from a collapsed configuration to an expanded configuration to seal the anti-hemorrhaging device within the uterus (clamp can be in an open or closed configuration, col. 5, ln. 45-55). 
Regarding claim 12, Lonky discloses (fig. 3) an anti-hemorrhaging device (20, device can be used to arrest bleeding, col. 3, ln. 1-5) comprising:
	A tubular distal section (distal section of hose 34) configured to be placed within a uterus (distal end is placed within an organ, col. 3, ln. 43-49, and is sized for a uterus, col. 8, ln. 14-23), the tubular distal section comprising a distal inner channel and an outer tubular wall (see fig. 3, tubular distal section is a hose); 
	A proximal section (proximal section of hose 34) having a proximal inner channel fluidically connected to the distal inner channel (see fig. 3), the proximal section configured to attach to a source of vacuum (col. 4, ln. 15-17), wherein activation of the vacuum source is configured to pull vacuum through the proximal and distal inner channels and the at least one hole (col. 4, ln. 13-17);

While Lonky does not disclose that activation of the vacuum source is to collapse the uterus, this limitation of claim 1 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device disclosed by Lonky is capable of collapsing the uterus and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
	Further, while Lonky does not disclose that the shield is configured to prevent tissue from occluding the at least one hole when vacuum is applied, this limitation of claim 1 relates to the intended use of the system, which, in this case, imparts no further limitations on the structure of the device. The device disclosed by Lonky is capable of preventing tissue from occluding the at least one hole when vacuum is applied and using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
Lonky fails to disclose a plurality of holes extending from the inner channel to the outer tubular wall. 
Sutton teaches (fig. 2) an analogous device (drainage catheter 206) comprising a plurality of holes (holes 246, 248, 250, 252) extending form the inner channel to the outer tubular wall (see fig. 2, col. 5, ln. 11-16).
Sutton is analogous as it pertains to drainage catheters and the claimed invention similarly uses suction. Further, it would have been obvious to one of ordinary 
	Regarding claim 13, Lonky further discloses that the shield is flexible (col. 4, ln. 2-7).
	Regarding claim 14, Lonky further discloses that the shield is rigid (cup can be stainless steel, col. 4, ln. 4-7).
Regarding claim 15, Lonky in view of Sutton would provide a shield that at least partially encapsulates the plurality of holes.  
Regarding claim 16, Lonky in view of Sutton fail to teach wherein the tubular distal section forms a loop.
Sutton further teaches that the tubular distal section (drainage end 244) forms a loop (col. 5, ln. 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal section of Lonky such that it forms a loop as taught by Sutton. Doing so can prevent the device from migrating by making it harder to remove, thereby contributing to the maintenance of a more reliable drainage opening within the body (col. 5, ln. 16-21). 
Regarding claim 17, Lonky in view of Sutton fail to teach wherein the plurality of holes are on an interior surface of the loop.
Sutton further teaches that the plurality of holes are on an interior surface of the loop (see fig. 2, col. 5, ln. 11-16). 
It would have been obvious to one of ordinary skill in the art before the effective 
Regarding claim 18, Lonky further discloses that the tubular distal section is flexible (col. 4, ln. 17-19), the flexible tubular distal section configured to reversibly deform for delivery to the uterus (flexible tubular distal section can be a flexible rubber, col. 4, ln., 17-19, and would thus reversibly deform for delivery to the uterus. . 
	Regarding claim 19, Lonky further discloses a pump configured to act as the vacuum source (col. 1, ln. 65 -67).  
	Regarding claim 21, Lonky further discloses a seal (clamp 72) positioned between the tubular distal section and the proximal section (see fig. 3), the seal configured to expand from a collapsed configuration to an expanded configuration to seal the anti-hemorrhaging device within the uterus (clamp can be in an open or closed configuration, col. 5, ln. 45-55).

Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lonky in view of Sutton, as applied to claim 2 and 12 above, and further in view of Chin et al. (Pub. No.: US 2012/0172889 A1), hereinafter Chin.
Regarding claim 10, Lonky in view of Sutton fail to teach a collection container fluidically coupled to the tubular distal section and configured to collect fluid removed from the uterus when vacuum is applied. 
Chin teaches (fig. 1) an analogous device (system 100 provides suction to a uterus, ¶ 0008, ¶ 0052 and can thus be an anti-hemorrhaging device and is analogous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lonky and Sutton such that it comprises a collection container fluidically coupled to the tubular distal section and configured to collect fluid removed from the uterus when vacuum is applied as taught by Chin. Doing so would allow any fluid removed to be collected (Chin, ¶ 0052). 
Regarding claim 20, Lonky in view of Sutton fail to teach a collection container fluidically coupled to the tubular distal section and configured to collect fluid removed from the uterus when vacuum is applied. 
Chin teaches (fig. 1) an analogous device (system 100 provides suction to a uterus, ¶ 0008, ¶ 0052 and can thus be an anti-hemorrhaging device and is analogous to the claimed invention) comprising a collection container (120) coupled to a tubular distal section (118) and configured to collect fluid removed from the uterus when vacuum is applied (¶ 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lonky and Sutton such that it comprises a collection container fluidically coupled to the tubular distal section and configured to collect fluid removed from the uterus when vacuum is applied as taught by Chin. Doing so would allow any fluid removed to be collected (Chin, ¶ 0052). 

Response to Arguments
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive.
Applicant argues, page 5-6, that the Examiner’s reasoning as to the combination of Lonky and Sutton is tenuous at best. However, the device disclosed by Lonky is a suction device that can be used in gynecological surgery involving extraction or removal (col. 7, ln. 50-52). Thus, modifying Lonky with the hole of Sutton would be desirable in providing drainage as discussed in the rejection above. 
Applicant further argues, page 6-7, that Lonky fails to suggest a device specifically made or designed to collapse the uterus, as recited in claim 2. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Further, as discussed in the rejection above, the device of Lonky sized to fit in the uterus (col. 8, ln. 14-23). Thus, Lonky suggests a device configured to pull vacuum to collapse the uterus. 
Further, applicant argues, page 7-8, that Lonky fails to suggest a device configured to prevent tissue from occluding the at least one hole when vacuum is applied. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Thus, Lonky suggests a device configured to prevent tissue from occluding the at least one hole when vacuum 
Applicant further argues, page 8, that modifying Lonky to include a plurality of holes as disclosed in Sutton would result in a loss of function of the device of Lonky and the combination of Lonky and Sutton do not teach “a tubular distal section comprising a distal inner channel and an outer tubular wall,” “a plurality of holes extending from the distal inner channel and an outer tubular wall,” and “a proximal section configured to attach to a source as recited in claim 12. However, these elements are taught by Lonky in view of Sutton as detailed in the rejection above. Further, applicant has not provided evidence to why the modification of Lonky in view of Sutton would result in a loss of function of the device of Lonky. The device disclosed by Lonky is a suction device that can be used in gynecological surgery involving extraction or removal (col. 7, ln. 50-52). Thus, modifying Lonky with the plurality of holes of Sutton would be desirable in providing drainage as discussed in the rejection above. 
Further, see pages 8-9, regarding “activation of the vacuum source is configured to pull vacuum through the proximal and distal inner channels and the at least one hole so as to collapse the uterus” and “a shield configured to prevent tissue from occluding the plurality of holes when vacuum is applied,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.   
Regarding applicants arguments directed towards claims 10 and 12, see page 9, Lonky and Sutton teach the limitations of claims 2 and 12 as discussed above. 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571) 270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        


/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781